NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Application
Applicant’s Appeal Brief filed on 2/9/2021 has been received. 
Claims 63-82 presented in the amendment filed on 7/14/2020 are pending. 
Claims 1-62 are cancelled. Claims 63-82 are allowed.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Sanzo on 3/19/2021.

The application has been amended as follows: 
Claim 63, line 3, after “fermenting an L-amino acid-producing microorganism”, add - - in an aqueous culture medium - -. 
Claim 63, line 14, after “a particle density of”, add - - at - -. 

Claim 73, line 7, after “L-amino acid ratio of 0.8 to 1.2”, delete “% by weight;” and insert - - “; and”. 
Claim 80, line 2, after “fermenting an L-amino acid-producing microorganism”, add - - in an aqueous culture medium - -. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WALTER A MOORE/Primary Examiner, Art Unit 3619